DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on February 22, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,498,491 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 19, 2021 was filed after the mailing date of the Notice of Allowance on March 10, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim(s) 1, 7, 13 and 19 is/are allowable because the Prior Art of record fails to show or render obvious cause the data transmission apparatus to transmit, to a terminal device, indication information indicating a data distribution manner selected from a first data distribution manner and a second data distribution manner; cause the data transmission apparatus to perform data transmission with the terminal device according to the data distribution manner; wherein the data distribution manner indicating a distribution of modulation symbols of a code block (CB) on one or more orthogonal frequency division multiplexing (OFDM) symbols of at least one resource unit, the one or more OFDM symbols are consecutive in time-domain, and wherein a first modulation symbol of the modulation symbols is located on one of the one or more OFDM symbols associated with a first OFDM symbol index, a second modulation symbol of the modulation symbols is located on one of the one or more OFDM symbols associated with a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420.  The examiner can normally be reached on Mon - Thurs. 9 - 3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be 






/GARY MUI/Primary Examiner, Art Unit 2464